           Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 1 of 25



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO



           ASHLEY WHITE; MICHELE WHITE;
           WILLIAM    WHITE;      the  CONJUGAL          CIVIL NO. :
           COMMUNITY       constituted     between
           Michele White and William White
                                                          PRODUCT LIABILITY,
                    Plaintiffs                            TORT, NEGLIGENCE

                       VS.                                TRIAL BY JURY
           MÁXIMO SOLAR INDUSTRIES, INC.;                 REQUESTED
           MÁXIMO SOLAR GROUP, CORP.; “JOHN
           DOE 1" to "JOHN DOE 50"; “JOHN DOE
           51" to "JOHN DOE 100"

                  Defendants



                                             COMPLAINT

TO THE HONORABLE COURT

      COME NOW plaintiffs, Ashley White, Michele White, William White and the Conjugal

Community constituted between Michele White and William White (hereinafter collectively

referred to as (“Plaintiffs”) , through the undersigned attorney, and very respectfully STATE,

ALLEGE and PRAY:

                                    I.     INTRODUCTION

      1.       This is an action brought pursuant to 28 U.S.C. §1332, seeking damages sustained

by Plaintiffs on September 20,2017, including, but not limited to, physical injuries, emotional

and physiological pain and suffering, loss of consortium and punitive damages, in strict product

liability, design defect, manufacturing defect, negligent design, negligent manufacturing,

negligence per se, breach of warranty and fraud, as a result of the failure, breakdown and

collapse of the Sunnova Solar Panel System and Máximo Solar System Unitrack that are objects

                                               1
           Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 2 of 25



of this case (hereinafter collectively referred to as the “Solar Panel System”), which Solar Panel

System was designed, tested, manufactured, inspected, distributed, marketed, promoted and

installed by defendants Máximo Solar Industries, Inc., and Máximo Solar Group, Corp.

(hereinafter referred to collectively as “Defendants” and “Máximo Solar”).

      2.      The Solar Panel System is the solar panel system manufactured, constructed and

installed at the residence of Carlos Mauras Díaz located at H9 Bo. Bajos, Carr. 3 Km. 119,

Patillas, Puerto Rico 00723.

                               II.    JURISDICTIONAL PLEADINGS


      3.      This Honorable Court has jurisdiction over the parties and the subject matter of this

litigation pursuant to 28 U.S.C. § 1332, because all the parties on either part of the controversy

are of diverse citizenship and the amount in controversy exceeds the sum of SEVENTY FIVE

THOUSAND DOLLARS ($75,000.00), exclusive of interest and costs.

      4.      The facts set forth in this complaint are actionable under Articles 1802, et. seq., of

the Civil Code of Puerto Rico, 31 L.P.R.A. § § 5141, et. seq.

      5.      Venue is proper in this District, pursuant to 28 U.S.C. § 1391, because: this action

concerns acts occurring within the Commonwealth of Puerto Rico; Plaintiffs are residents of

and domiciled in the state of Arkansas; Máximo Solar Industries, Inc., and Máximo Solar

Group, Corp., are corporations organized under the laws of the Commonwealth of Puerto Rico,

with their principal place of business and “nerve center” located in the Commonwealth of Puerto

Rico. Plaintiffs are persons that have sustained damages as a result of the failure, breakdown

and collapse of the Solar Panel System in the Commonwealth of Puerto Rico. Defendants

are the entities that at all times relevant herein: researched, developed, designed, tested,

manufactured, inspected, labeled, distributed, marketed, promoted and otherwise released into

                                                 2
           Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 3 of 25



the stream the Solar Panel System; purposefully availed themselves of the benefits and

protections of the Commonwealth of Puerto Rico; and/or, have had sufficient contacts with the

Commonwealth of Puerto Rico that maintenance of the action in this locale would be consistent

with traditional notions of fair play and substantial justice. Defendants have, and at all times

material had, representatives and distributors in this District and also advertised in this District

and made material omissions and misrepresentations and breaches of warranties in the same.

      6.      Plaintiffs demand trial by jury.

                                         III.    THE PARTIES

      A.       PLAINTIFFS

      7.      Ashley White is of legal age and is the daughter of Michele White and William

White. Ashley White is a resident of the state of Arkansas and citizen of the United States of

America.

      8.      Michele White is of legal age and is the mother of Ashley White. Michele White

is a resident of the state of Arkansas and citizen of the United States of America.

      9.      William White is of legal age and is the father of Ashley White. William White is

a resident of the state of Arkansas and citizen of the United States of America.

      10.     Michele White and William White are married to each other and have constituted

between them the Conjugal Community that is included as plaintiff in this action.

      B.          DEFENDANTS

      11.     Máximo Solar Industries, Inc., and Máximo Solar Group, Corp., are

corporations organized under the laws of the Commonwealth of Puerto Rico, with their principal

place of business and “nerve center” located in the Commonwealth of Puerto Rico.




                                                  3
         Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 4 of 25



      12.    Máximo     Solar researched, developed, designed, tested, manufactured,

inspected, labeled, distributed, marketed, promoted and installed solar panel systems such as

the Solar Panel System.

      13.    Máximo     Solar researched, developed, designed, tested, manufactured,

inspected, labeled, distributed, marketed, promoted and installed the Solar Panel System.

      14.    Specifically, Máximo Solar promoted, marketed, distributed and installed in the

Commonwealth of Puerto Rico solar panel systems such as the Solar Panel System.

      15.    Máximo Solar purposefully availed themselves of the benefits and protections of

the Commonwealth of Puerto Rico.

      16.    Máximo Solar has had sufficient contacts with the Commonwealth of Puerto Rico

that maintenance of the action in this locale is consistent with traditional notions of fair play and

substantial justice.

      17.    Additionally, Máximo Solar advertised in Puerto Rico and made material

omissions and misrepresentations and breaches of warranties in Puerto Rico.

      18.    Since 2013, Máximo Solar designed, manufactured and installed solar panel

systems such as the Solar Panel System in the Commonwealth of Puerto Rico.

      19.    Since 2013, Máximo Solar specifically designed, manufactured and installed solar

panel systems for the Commonwealth of Puerto Rico.

      20.    Defendants also advertised in the Commonwealth of Puerto Rico and made

material omissions and misrepresentations and breaches of warranties in the same.

      21.    The Solar Panel System was constructed and installed at the residence of Carlos

Mauras Díaz located at H9 Bo. Bajos, Carr. 3 Km. 119, Patillas, Puerto Rico 00723, by Máximo

Solar.



                                                 4
        Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 5 of 25



      22.    Máximo Solar designed, engineered, procured, constructed, installed and tested

the Solar Panel System. As part of the design, engineering, procurement, construction,

installation, and testing of the Solar Panel System, Máximo Solar was responsible for the roof

array, module attachments, array tilt, roof underneath array, roof flashing, roof structural, roof j-

box/conduit entrance, roof conduit run, roof conduit penetration, home run conduit, ac combiner

panel, microinverters, microinverter serial numbers, ac disconnect, installation of the Sunnova

monitor, interconnection, among other duties.

      23.    Specifically, Máximo Solar’s engineer, Mr. Luis G. Barreto (license number 19798),

was responsible for the design of the Solar Panel System.

      24.    Máximo Solar was also responsible for the construction and certification of the Solar

System Unitrack which is the base, mount or rail of the Solar Panel System.

      25.    Máximo Solar was responsible for the top mounting, end clam or mid clamp, the

mount of the solar beam, the embedding to the concrete of the roof, the clipping, bolting, screwing,

leveling, angling, clamping imbedding.

      26.    The entire Solar Panel System installation and the securing of the solar panels was

Máximo Solar’s responsibility.

      27.    Defendants “JOHN DOE 1" to "JOHN DOE 50" are persons and/or entities that

are residents of a state other than Puerto Rico and are liable to Plaintiffs for the damages

claimed herein because of their actions and/or omissions in relation to the Solar Panel System.

Upon determination of the true name of defendants "JOHN DOE 1" to "JOHN DOE 50",

Plaintiffs herein will move forthwith to substitute their actual names for their fictitious name.

      28.    Defendants “JOHN DOE 51" to "JOHN DOE 100" are insurance companies that

are residents of a state other than Puerto Rico and at all pertinent times, were and still are the



                                                 5
        Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 6 of 25



insurers of the remaining defendants, and had issued one or more insurance policies that cover

risks and liabilities such as the ones described in this Complaint, and as a result thereof are

liable to Plaintiffs for the events described herein. Plaintiffs will move for substitution of parties

once the true names of these insurance companies become known.

                  IV.    INTERRUPTION OF THE STATUTE OF LIMITATIONS

      29.    On April 9, 2018, Plaintiffs, through their attorney, sent a letter to Máximo Solar

with the purpose of presenting a formal claim against Máximo Solar and interrupting the

running of the statute of limitations.

      30.    The letter was sent by Certified Mail and was also hand delivered.

      31.    The Hand delivered letter was received on April 9, 2018.

      32.    The letter sent by Certified Mail was received on April 12, 2018.

      33.    As result thereof, the present action is not time barred.

                                 V.      FACTUAL BACKGROUND

      34.    At all times material to this action, Sunnova Energy Corporation (“Sunnova”) was

the owner of the Solar Panel System.

      35.    At all times material to this action, Máximo Solar installed the Solar Panel System

on the roof of the residence of Carlos Mauras Díaz located at H9 Bo. Bajos, Carr. 3 Km. 119,

Patillas, Puerto Rico 00723.

      36.    At all times material to this action, Máximo Solar was responsible for the research,

development, design, testing, manufacturing, inspection, labeling, and installation of the Solar

Panel System.




                                                 6
        Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 7 of 25



      37.   At all times material to this action, Máximo Solar was responsible for inspecting

the Solar Panel System for its proper research, development, design, testing, manufacturing,

inspection, labeling, and installation of the Solar Panel System.

      38.   At all times material to this action, Máximo Solar was responsible for taking the

necessary measures in relation to the construction, installation and operation of the Solar Panel

System as required by the circumstances.

      39.   At all times material to this action, Sunnova was responsible for providing

maintenance to the Solar Panel System.

      40.   Sunnova reviewed the design used by Máximo Solar to install solar systems such

as the Solar Panel System to ensure that it met Sunnova’s quality standards.

      41.   At all times material to this action, Sunnova reviewed the design of the Solar Panel

System to ensure that it met Sunnova’s quality standards.

      42.   Sunnova reviewed the design of Máximo Solar System Unitrack to ensure that it met

Sunnova’s quality standards.

      43.   Sunnova approved the design of Máximo Solar System Unitrack to ensure that it met

Sunnova’s quality standards.

      44.   Máximo Solar submitted to Sunnova the design used by Máximo Solar to install

solar systems such as the Solar Panel System for Sunnova’s review and approval.

      45.   At all times material to this action, Máximo Solar submitted to Sunnova the design

used by Máximo Solar to install the Solar Panel System for Sunnova’s review and approval.

      46.   Sunnova’s in-house engineers reviewed and approved the design used by Máximo

Solar to install solar systems such as the Solar Panel System.




                                               7
        Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 8 of 25



      47.    At all times material to this action, Sunnova’s in-house engineers reviewed and

approved the design used by Máximo Solar to install the Solar Panel System.

      48.    Sunnova oversaw the construction by Máximo Solar of solar systems such as the

Solar Panel System.

      49.    At all times material to this action, Sunnova oversaw the construction by Máximo

Solar of the Solar Panel System.

      50.    Sunnova approved the construction by Máximo Solar of solar systems such as the

Solar Panel System.

      51.    At all times material to this action, Sunnova approved the construction by Máximo

Solar of the Solar Panel System.

      52.    Sunnova collaborated with Máximo Solar to ensure that solar systems such as the

Solar Panel System were properly constructed and installed.

      53.    At all times material to this action, Sunnova collaborated with Máximo Solar to

ensure that the Solar Panel System were properly constructed and installed.

      54.    Once the solar systems such as the Solar Panel System were completed and

installed, Sunnova reviewed the pertinent certifications submitted by Máximo Solar to verify that

the construction and installation work was complete and complaint.

      55.    Once the Solar Panel System was completed and installed, Sunnova reviewed the

pertinent certifications submitted by Máximo Solar to verify that the construction and installation

work was complete and complaint.

      56.    Once the solar systems such as the Solar Panel System were completed and

installed, Sunnova reviewed the pertinent certifications submitted by Máximo Solar to approve

that the construction and installation work was complete and complaint.



                                                8
         Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 9 of 25



     57.    Once the Solar Panel System was completed and installed, Sunnova reviewed the

pertinent certifications submitted by Máximo Solar to approve that the construction and

installation work was complete and complaint.

     58.    Once the Solar Panel System was completed and installed, Sunnova reviewed the

pertinent certifications submitted by Máximo Solar and approved that the construction and

installation work was complete and complaint.

     59.    At all times material to this action, Máximo Solar knew or should have known that

hurricane María was threatening to hit Puerto Rico.

     60.    At all times material to this action, Máximo Solar knew or should have known that

hurricanes dislodged panels from solar systems such as the Solar Panel System.

     61.    At all times material to this action, Máximo Solar knew that dislodged panels of solar

systems such as the Solar Panel System posed serious and permanent health risks to persons

and animals exposed to them.

     62.    During the early hours of September 20, 2017, Ashley White was in her home

when one of the panels of the Solar Panel System broke loose, flew and went through one of

the home windows slicing open her neck, cutting various arteries including the exterior jugular

as well as severing muscles.

     63.    This injuries caused Ashley White to bleed profusely to the point of impending

death.

     64.    The panel that entered the window of the house shattered causing Ashley White to

be exposed to the hazardous chemicals of the panel (“Hazardous Chemicals”).

     65.    Máximo Solar knew, or should have known, that the solar panels of the Solar Panel

System had Hazardous Chemicals.



                                                9
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 10 of 25



      66.    The Hazardous Chemicals spread throughout that home and living environment of

the family and their animals.

      67.    Upon becoming aware of Ashley White’s injuries and condition, Michele White

and William White, who are both combat veterans, began working together frantically to try to

stem the bleeding by applying pressure and grabbing towels to use as field dressing, but Ashley

White kept bleeding through every item.

      68.    After life sustaining measures taken by Michele White and William White, a

neighbor, a local police officer and a municipal worker helped Michele White and William White

in taking Ashley White to the Patillas’ CDT where the medical personnel were unable to help

Ashley White because of the severity of her wounds.

      69.    The mayor of Patillas, with his crews, cleared the road to Guayama in order for an

ambulance to take Ashley White to the Guayama Mennonite Hospital where she underwent

surgery.

      70.    As a direct result of the incident narrated above (“Subject Incident”), Ashley White

was seriously injured and suffered multiple serious physical and mental traumas as described

herein below.

      71.    As a direct result of the Subject Incident, Michele White and William White have

suffered severe mental trauma as described herein below.

      72.    The Subject Incident and the consequent damages sustained by Plaintiffs were

caused by the negligence and fault of Máximo Solar as more fully set forth herein below.

      73.    On September 20, 2017, Carlos Mauras Díaz was using the Solar Panel System

for its intended use as designed, manufactured and installed by Máximo Solar.




                                               10
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 11 of 25



      74.     Máximo Solar expected or should have reasonably expected that the design,

manufacture and installation of the Solar Panel System would have consequences in the

Commonwealth of Puerto Rico such as the ones sustained by Plaintiffs.

      75.     Máximo Solar knew or should have reasonably known that the Solar Panel

System was defectively designed, manufactured and installed and that such defects would

have consequences in the Commonwealth of Puerto Rico such as the ones sustained by

Plaintiffs.

      76.     Máximo Solar knew or should have reasonably known that the Solar Panel

System was hazardous.

      77.     After obtaining knowledge of the Subject Incident, Máximo Solar made no efforts

to recover, decontaminate or warn of the existence and effects of the Hazardous Chemicals.

      78.     The exposure to the Hazardous Chemicals cause harm and damages known and

unknown requiring medical monitoring of the Plaintiffs.

      79.     The exposure to the Hazardous Chemicals was directly caused by Máximo

Solar’s negligence.

      80.     The specific allegations of negligence and/or fault against Máximo Solar are the

following:

              a.    The totality of the Solar Panel System was defectively designed.

              b.    The components of the Solar Panel System were defectively designed.

              c.    The totality of the Solar Panel System was defectively manufactured.

              d.    The   components    of   the   Solar   Panel   System    were   defectively

manufactured.

              e.    The totality of the Solar Panel System was defectively installed.



                                              11
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 12 of 25



             f.     The components of the Solar Panel System were defectively installed.

             g.     The totality of the Solar Panel System was defectively assembled.

             h.     The components of the Solar Panel System were defectively assembled.

             i.     The totality of the Solar Panel System and its independent components

were unreasonably dangerous and could cause an incident such as the Subject Incident.

             j.     The installation and assembly of the totality of the Solar Panel System and

its independent components were unreasonably dangerous and could cause an incident such

as the Subject Incident.

             k.     Máximo Solar, as designer, manufacturer and entity responsible for the

inspection and installation of the Solar Panel System, knew or should have reasonably known

that the Solar Panel System could not withstand the circumstances prevailing on September

20, 2017, and as such failed to take any and all actions that would have prevented the

occurrence of the Subject Incident, including, but not limited to, properly and adequately

securing the Solar Panel System to sustain hurricane winds of the intensity announced and

forecasted for September 20, 2017.

             l.     Máximo Solar, as designer, manufacturer and entity responsible for the

inspection and installation of the Solar Panel System, knew or should have reasonably known

that the Solar Panel System could not withstand the circumstances prevailing on September

20, 2017, and as such failed to inform Carlos Mauras Díaz that the Solar Panel System could

not withstand the circumstances prevailing on September 20, 2017, and failed to require him to

take any and all actions that would have prevented the occurrence of the Subject Incident.

             m.     The Solar Panel System was defectively designed, manufactured and

installed because, for reasons including but not limited to: drill holes not adequately provided in



                                               12
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 13 of 25



the aluminum structural shapes; new drill holes made side by side to the existing ones; enlarged

existing drill holes; improper system clips were provided and/or used; the vertical support was

deficient; insufficient vertical supports; the attachment of the solar panels to the aluminum

framing was deficient; the thickness of the aluminum shapes was inappropriate; it failed to have

safety clips; it lacked framing bracing; and, it was otherwise defectively designed and/or

manufactured and/or installed.

             n.     Máximo Solar made no efforts to recover, decontaminate or warn Plaintiffs

of the existence and effects of the Hazardous Chemicals.

             o.     Máximo Solar knowingly exposed Plaintiffs to the Hazardous Chemicals.

             p.     The Solar Panel System was defectively designed, manufactured and

installed because it failed, broke down and collapsed.

             q.     The Solar Panel System was defectively designed, manufactured and

installed because the solar panels detached and flew away.

             r.     The Solar Panel System was defectively designed, manufactured and

installed in that it failed to prevent the solar panels from detaching.

             s.     The Solar Panel System was defectively designed, manufactured and

installed in that it failed to provide adequate means and methods to determine whether or not

the solar panel would detach.

             t.     The Solar Panel System was defective due to the failure to provide any

written instructions, warnings, training or means or methods of proper installation.

             u.     The Solar Panel System was defective in that it was hazardous.

             v.     The Solar Panel System was defective in that it failed to provide sufficient

warnings and instructions.



                                                13
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 14 of 25



             w.      Defendants failed to take any other action that would have prevented the

occurrence of the Subject Incident.

             x.      Defendants were negligent or at fault in other regards.

                     VI.    FIRST CAUSE OF ACTION – STRICT LIABILITY

      81.    The preceding paragraphs are incorporated as if fully set forth herein.

      82.    Máximo Solar carelessly, negligently, recklessly, wantonly and willfully

researched, developed, designed, tested, manufactured, inspected, labeled, distributed,

marketed, promoted and installed the Solar Panel System and its components.

      83.    It was the duty of the Máximo Solar to research, develop, design, test,

manufacture, inspect and install the Solar Panel System in such a condition that would make

it reasonably safe for third persons.

      84.    At all material times, Máximo Solar had actual and/or constructive knowledge of

the nature and condition of the Solar Panel System and its components.

      85.    Máximo Solar owed to Plaintiffs a duty of strict liability not to harm them as a

result of the inspection, installation and construction of the Solar Panel System and its

components.

      86.    Máximo Solar’s breached of its duty was the proximate cause and the substantial

factor in causing the damages sustained by Plaintiffs.

      87.    As a result, Plaintiffs are entitled to be compensated by Máximo Solar for the

concepts and sums stated below.



              VII.    SECOND CAUSE OF ACTION – DANGEROUS CONDITION


      88.    The preceding paragraphs are incorporated as if fully set forth herein.


                                               14
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 15 of 25



      89.     Máximo      Solar researched, developed, designed, tested, manufactured,

inspected, constructed and installed and the Solar Panel System and its components.

      90.     The Solar Panel System and its components were not reasonably safe and were

unduly and unreasonably dangerous for its intended use when they were researched,

developed, designed, tested, manufactured, inspected, labeled, distributed, marketed,

promoted, constructed and installed by Máximo Solar.

      91.     At all material times, Máximo Solar had actual and/or constructive knowledge of

the nature and condition of the Solar Panel System and its components.

      92.     At the time of the Subject Incident, the Solar Panel System and its components

were being used for the purpose for which they were designed and intended.

      93.     At the time of the Subject Incident, Plaintiffs could not have discovered, by the

exercise of reasonable care, the dangerous condition of the Solar Panel System and its

components or perceived their danger and could not have avoided their injuries.

      94.     The acts and omissions of Máximo Solar and the unreasonably dangerous

condition of the Solar Panel System and its components caused the injuries sustained by

Plaintiffs.

      95.     As a result, Plaintiffs are entitled to be compensated by Máximo Solar for the

concepts and sums stated below.


                  VIII.   THIRD CAUSE OF ACTION – DEFECTIVE CONDITION


      96.     The preceding paragraphs are incorporated as if fully set forth herein.




                                               15
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 16 of 25



     97.    Máximo     Solar researched, developed, designed, tested, manufactured,

inspected, labeled, distributed, marketed, promoted, constructed and installed the Solar Panel

System and its components.

     98.    The Solar Panel System and its components were defective when they were

researched, developed, designed, tested, manufactured, inspected, labeled, distributed,

marketed, promoted, constructed and installed by Máximo Solar.

     99.    At all material times, Máximo Solar had actual and/or constructive knowledge of

the nature and condition of the Solar Panel System and its components.

     100. At the time of the Subject Incident, the Solar Panel System and its components

were being used for the purpose for which they were designed and intended.

     101. At the time of the Subject Incident, Plaintiffs could not have discovered, by the

exercise of reasonable care, the defective condition of the Solar Panel System and its

components or perceived their danger and could not have avoided their injuries.

     102. The acts and omissions of Máximo Solar and the defective condition of the Solar

Panel System and its components caused the injuries sustained by Plaintiffs.

     103. As a result, Plaintiffs are entitled to be compensated by Máximo Solar for the

concepts and sums stated below.


                     IX.   FOURTH CAUSE OF ACTION – TORT CLAIM


     104. The preceding paragraphs are incorporated as if fully set forth herein.

     105. Máximo Solar, as designer, manufacturer and entity responsible for the

inspection, installation and construction of the Solar Panel System, knew or should have

reasonably known that the Solar Panel System could not withstand the circumstances

prevailing on September 20, 2017, and as such negligently failed to take any and all actions

                                             16
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 17 of 25



that would have prevented the occurrence of the Subject Incident, including, but not limited to,

properly and adequately securing the Solar Panel System to sustain hurricane winds of the

intensity announced and forecasted for September 20, 2017.

      106. Máximo Solar, as designer, manufacturer and entity responsible for the

inspection, installation and construction of the Solar Panel System, knew or should have

reasonably known that the Solar Panel System could not withstand the circumstances

prevailing on September 20, 2017, and as such negligently failed to inform Carlos Mauras Díaz

that the Solar Panel System could not withstand the circumstances prevailing on September

20, 2017, and failed to require him to take any and all actions that would have prevented the

occurrence of the Subject Incident.

      107. Máximo Solar, as designer, manufacturer and entity responsible for the

inspection, installation and construction of the Solar Panel System, was negligent, among

other things, in that: drill holes were not adequately provided in the aluminum structural shapes;

new drill holes were made side by side to the existing ones; the existing drill holes were

enlarged; improper system clips were provided and/or used; the vertical short support was

deficient; not sufficient vertical short supports were provided; the attachment of the solar panels

to the aluminum framing was deficient; the thickness of the aluminum shapes was inappropriate;

fail to have safety clips; and, lacked framing bracing.

      108. After obtaining knowledge of the Subject Incident, Máximo Solar made no efforts

to recover, decontaminate or warn of the existence and effects of the Hazardous Chemicals.

      109. The exposure to the Hazardous Chemicals cause harm and damages known and

unknown requiring medical monitoring of the Plaintiffs.




                                               17
         Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 18 of 25



     110. The exposure to the Hazardous Chemicals was directly caused by Máximo

Solar”s negligence.

     111. Máximo Solar was negligent in other regards, which negligence caused the

Subject Incident.

     112. As a direct and proximate cause of Máximo Solar’s negligent acts and omissions,

Plaintiffs sustained the damages described above.

     113. As a result, Plaintiffs are entitled to be compensated by Máximo Solar for the

concepts and sums stated below.


                    X.     FIFTH CAUSE OF ACTION – FAILURE TO WARN


     114. The preceding paragraphs are incorporated as if fully set forth herein.


     115. Máximo         Solar researched, developed, designed, tested, manufactured,

inspected, labeled, distributed, marketed, promoted, constructed and installed the Solar Panel

System and its components.

     116. The Solar Panel System failed to contain adequate instructions warnings when it

was placed in the stream of commerce.

     117. Máximo Solar had a duty to warn against latent dangers in the Solar Panel

System resulting from foreseeable weather conditions of which they knew or should have

known.

     118. Máximo Solar failed to warn against said latent dangers in the Solar Panel

System.

     119. Máximo Solar’s failure to warn against such latent dangers was the proximate

cause and a substantial factor in causing Plaintiffs’ damages.


                                             18
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 19 of 25



      120. As a result, Plaintiffs are entitled to be compensated by Máximo Solar for the

concepts and sums stated below.


                       XI.    SIXTH CAUSE OF ACTION – WARRANTY


      121. The preceding paragraphs are incorporated as if fully set forth herein.

      122. At the time and place of researching, developing, designing, testing,

manufacturing, inspecting, labeling, distributing, marketing, promoting, owning, installing and

maintaining the Solar Panel System, Máximo Solar expressly and/or impliedly warranted that

the Solar Panel System was reasonably safe and fit for its intended uses.

      123. The Solar Panel System was not fit for the purposes for which it was to be used.

      124. Máximo Solar breached the implied and/or express warranties, and said breach

was the proximate cause and a substantial factor in causing Plaintiffs’ damages.

      125. As a result, Plaintiffs are entitled to be compensated by Máximo Solar for the

concepts and sums stated below.


                                XII.   PLAINTIFF’S DAMAGES

      A.     Ashley White’s Damages

      126. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, Ashley White sustained an open wound to her neck that cut various arteries including

the exterior jugular and exposed several muscles as a result of which she bled profusely to the

point of imminent death.

      127. Upon becoming aware of Ashley White’s injuries and condition, her parents began

working together frantically to try to stem the bleeding by applying pressure and grabbing towels

to use as field dressing, but Ashley White kept bleeding through every item.


                                              19
        Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 20 of 25



      128. After life sustaining measures taken by her parents, Ashley White was taken to the

Patillas’ CDT were the medical personnel were unable to help her because of the severity of her

wounds.

      129. The mayor of Patillas, with his crews, cleared the road to Guayama in order for an

ambulance to take Ashley White to the Guayama Menonita Hospital where she was surgically

intervene.

      130. Ashley White was diagnosed, among other things, with brachial plexus injury as

well as a traumatic brain injury, post concussive syndrome, memory loss, inability to focus and

permanent cognitive issues.

      131. Ashley White has received physical therapy but has the left side of her body is

inoperative.

      132. Ashley White remains with a scar on her neck.

      133. At the present time, Ashley White is receiving medical treatment for her conditions.

      134. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, Ashley White has sustained and will continue to sustain in the future severe and great

physical injuries and pain, which have permanently and partially disabled her.

      135. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, Ashley White has sustained and will continue to sustain in the future severe mental, moral,

psychological, spiritual and emotional distress, pain and suffering, which has permanently and

partially disabled her.

      136. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, Ashley White has incurred and will incur in the future medical expenses, medical

monitoring and expenses of other nature.



                                               20
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 21 of 25



      137. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, Ashley White’s ability to generate income has been greatly diminished as a result of

which she has sustained and will sustain a loss of income.

      138. The damages sustained by Ashley White, as well as the Subject Incident, were

solely caused by the negligence and fault of Defendants.

      139. Defendants are liable for the physical damages sustained by Ashley White which

are estimated in a sum no less than FIVE MILLION DOLLARS ($5,000,000.00).

      140. Defendants are liable for the mental, moral, psychological, spiritual and emotional

distress, pain and suffering sustained by Ashley White which are estimated in a sum no less than

FIVE MILLION DOLLARS ($5,000,000.00).

      141. Defendants are liable for the medical expenses and expenses of other nature that

Ashley White has incurred and will incur in the future which are estimated in a sum no less than

TEN MILLION DOLLARS ($10,000,000.00).

      142. Defendants are liable for Ashley White’s past, present and future the loss of

income which is estimated in a sum no less than FIVE MILLION DOLLARS ($5,000,000.00).

      B.     Michele White’s Damages

      143. As a direct result of the Subject Incident, the negligence and fault of Máximo

Solar and the consequent damages of Ashley White, Michele White sustained the fear of the

death of her daughter Ashley White and has had to make drastic changes in her live to assist

Ashley White in her medical treatment and her new way of life.

      144.   As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, Michele White has sustained and will continue to sustain severe mental, moral,

psychological, spiritual and emotional distress, pain and suffering.



                                                21
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 22 of 25



      145. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, Michele White has incurred and will incur in the future medical expenses, medical

monitoring and expenses of other nature.

      146. The damages sustained by Michele White, as well as the Subject Incident, were

solely caused by the negligence and fault of Defendants.

      147. Defendants are liable for the mental, moral, psychological, spiritual and emotional

distress, pain and suffering sustained by Michele White which are estimated in a sum no less

than ONE MILLION DOLLARS ($1,000,000.00).

      C.     William White’s Damages

      148. As a direct result of the Subject Incident, the negligence and fault of Máximo

Solar and the consequent damages of Ashley White, William White sustained the fear of the

death of his daughter Ashley White and has had to make drastic changes in his live to assist

Ashley White in her medical treatment and her new way of live.

      149.   As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, William White has sustained and will continue to sustain severe mental, moral,

psychological, spiritual and emotional distress, pain and suffering.

      150. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, William White has incurred and will incur in the future medical expenses, medical

monitoring and expenses of other nature.

      151. The damages sustained by William White, as well as the Subject Incident, were

solely caused by the negligence and fault of Defendants.




                                                22
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 23 of 25



      152. Defendants are liable for the mental, moral, psychological, spiritual and emotional

distress, pain and suffering sustained by William White which are estimated in a sum no less

than ONE MILLION DOLLARS ($1,000,000.00).

      D.     Conjugal Community Damages

      153. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, the Conjugal Community has incurred and will incur in medical expenses, medical

monitoring and expenses of other nature related to the damages sustained by Ashley White,

Michele White and William White.

      154. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, the ability of Michele White and William White to generate income has been greatly

diminished as a result of which the Conjugal Community has sustained and will sustain a loss

of income.

      155. As a direct result of the Subject Incident and the negligence and fault of Máximo

Solar, Plaintiffs had to sell their home in Patillas ans had to move to Arkansas in order to

obtain adequate medical services and treatment for Ashley White.

      156. As a result thereof, the Conjugal Community sustained a loss in the sale of the

property in Patillas, incurred in travel expenses, incurred and will incur in rental expenses and

will incurred in the expense of purchasing a new house in Arkansas.

      157. The damages sustained by the Conjugal Community, as well as the Subject

Incident, were solely caused by the negligence and fault of Defendants.

      158. Defendants are liable for the medical expenses and expenses of other nature that

the Conjugal Community has incurred and will incur in the future which are estimated in a sum

no less than ONE MILLION DOLLARS ($1,000,000.00).



                                              23
       Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 24 of 25



      159. Defendant are liable for the Conjugal Community’s past, present and future the

loss of income which is estimated in a sum no less than FIVE HUNDRED THOUSAND DOLLARS

($500,000.00).

                                         XIII.    TEMERITY


      160. The preceding paragraphs are incorporated as if fully set forth herein.

      161. In the event that Máximo Solar denies responsibility for the damages claimed

herein, due to Máximo Solar’s obstinate and temerarious denial, Plaintiffs are also entitled to

be awarded pre-judgment and post-judgment interests to be computed from date this action

was filed, plus a reasonable amount for attorney’s fees.


                                  XIV.   PETITION FOR RELIEF


      WHEREFORE, it is respectfully requested from this Honorable Court that it grant the

present Complaint and it enter judgment against the Defendants for the sums claimed herein.

      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, on this 29th day of November 2018.


                                           CARAZO QUETGLAS LAW OFFICES
                                                         PMB 133
                                                Ave. Esmeralda #53, Ste. 2
                                               GUAYNABO, PR 00969-4461
                                          TEL (787) 707-0588/ FAX (787) 707-0595
                                             E mail: jorge@jctuayudalegal.com

                                                 s/ JORGE CARAZO-QUETGLAS
                                                      Jorge Carazo-Quetglas
                                                      USDC-PR:     201305
      ALBERT L PARISI, ESQ.
      Of Counsel
      16 West Main St.
      Suite 104
      Rochester, NY 144614

                                                 24
 Case 3:18-cv-01913-PAD Document 1 Filed 11/29/18 Page 25 of 25



Tel. (585) 576-0440
E mail: albertlparisi@aol.com

  S/ ALBERT L. PARISI
    Albert L. Parisi
     USDC-WDNY
      289770710




                                  25
